           Case 1:19-cv-02152-LMM Document 6 Filed 08/23/19 Page 1 of 2
                                                                                   FILED IN CLERK’S OFFICE
                                                                                       U.S.D.C. Atlanta-

                                                                                                                   S

                                                                                   ~        AUG 232019           ~:
                                      UNITEDSTATESDISTRICTCOURT               ~‘
                                                For the                                  JAMES   .   HATTEN, Clerk
                                      NORTHERN District of GEORGIA                 By:                    Deputy Clerk

KIMBERLY BROWN                                             I
333 Nelson Street                                          I
Unit 221                                                   I       CIVIL ACTION FILE NO.
Atlanta, GA 30313                                          I       1:19-cv-@a%et-LMM

V.                                                         I
HONORABLE ALEX AZAR                                        I
      SECRETARY, UNITED STATES                             I
DEPARTMENT OF HEALTH AND                                   I
HUMAN SERVICES                                             I
                           OBJECTION TO MOTION TO DISMISS WITH PREJUDICE

     1. The ongoing hostile workplace lasted from March 20, 2014, through Plaintiff’s departure from
         the Agency, September 6, 2014.
     2. Plaintiff was charged AWOL on March 20, 2014, in spite of a medical note from Plaintiffs doctor,
         and statement from 3 of the Plaintiffs associates(disclosing personal medical information).
     3. Plaintiff disputed AWOL charge immediately.
     4. Plaintiff discussed an EEOC complaint with her supervisor, Dawne Hines, who said “she’d rather
         we worked things out”.
     5. Plaintiff was dissuaded from filing an actual complaint with EEO.
     6. Plaintiff felt intimidated by Vincent Williams, and Dawne Hines.
     7. Plaintiff discussed the tension with Dawne Hines, who dismissed the issue.
     8. A complaint was filed.
     9. AWOL charge was reversed on December 18, 2014, after 9 months of being in a hostile
         environment.
     10. On December 18, 2014, Plaintiff was ambushed by supervisory staff, and issued a “Letter of
         Caution: Excessive Unscheduled Leave, for 3 incidents that happened over a year prior to the
         issuance of said letter.(retaliation).
     11. Plaintiff was placed on a 3 month detail, in the File Room, that lasted 9 months, “while plaintiffs
         complaint was processed”.
     12. Plaintiff was asked to “recertify” disabilities with the Agency, even though Plaintiffs disabilities
         were certified with her application for employment.
     13. Plaintiff was belittled and harassed forthe remainderof employment.
     14. Dawne Hines did nothing to diffuse the situation.
     15. Vincent Williams and the plaintiff did not speak for approximately 18 months.
Case 1:19-cv-02152-LMM Document 6 Filed 08/23/19 Page 2 of 2



          been sent to Defendant and the District Court on August 23, 2019



         Plaintiff
